*696ON REHEARING
It has been argued on rehearing that by force of the jury verdict and under the rationale of O’Connor & Raque Company v. Bill, supra, Mrs. Bennett must be held contributorily negligent as a matter of law. We do not agree. In that case the defendant’s non-negligence (but for the possible application of the ordinance) was established by case law in the form of Barber v. Cunningham, Ky., 335 S.W.2d 882 (1960). The plaintiff’s negligence was deduced from the defendant’s non-negligence. In this case the defendant’s non-negligence (aside from the ordinance) has not been established, because a general verdict favorable to a defendant in a negligence case can mean no more than that the plaintiff has failed to satisfy his burden of proof. A general verdict for the defendant in the instant case did not amount to a finding of non-negligence.
The judgment is reversed for further proceedings consistent herewith.
All concur.